DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.

Claim Status/Claim Objections
Claims 1, 3 and 4 are currently pending. Claim 1 has been presented previously. Claims 3 and 4 are original; and claim 2 was previously canceled. No new claims have been added.
Claim 3 is objected to because of the following informalities:
Claim 3 currently depends on now canceled claim 2.  For examination purposes, claim 3 will be considered to depend from current claim 1. Appropriate correction is required.

Response to Amendment
The Office acknowledges the affidavit under 37 CFR 1.132 filed 7/27/2021. However, the affidavit is deemed moot in light of the new grounds of rejection presented in the current Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al (US 2015/0366048 A1, hereafter Nagase) in view of KATO et al (US 2018/0019182 A1, hereafter Kato) and SOTARO et al (WO-2015053316-A1 PCT publication of Oohiraki et al US 10,032,648 B2-prior art of record).
Re claim 1, Nagase discloses in FIG. 1 a power-module substrate (1) with heat-sink, comprising:
a power-module substrate (10; ¶ [0048]) in which a circuit layer (12B; ¶ [0064]) made of copper or a copper alloy (oxygen-free copper; ¶ [0064] and [0067]) is disposed on one surface (top plane) of a ceramic board (11; ¶ [0064]) and a metal layer (13B; ¶ [0055]) made of copper or a copper alloy (oxygen-free copper; ¶ [0055] and [0057]) is disposed on the other surface (bottom plane) of the ceramic board (11); and
a heat sink (40; ¶ [0052]) which is bonded (by 32; ¶ [0074]) on the metal layer (13B) of the power-module substrate (10) and formed from aluminum or an aluminum alloy (Al or Al alloy; ¶ [0110]), wherein
where yield stress of the circuit layer (12B) is σ1 (MPa; oxygen-free copper material property), a thickness of the circuit layer (12B) is t1 (0.1 to 4.0 mm; ¶ [0067]), and a bonding area between the circuit layer (12B) and the ceramic board (11) is A1 (unspecified bonding area; ¶ [0135]) and yield stress of the metal layer (13B) is σ2 (MPa; oxygen-free copper material property), a thickness of the metal layer (13B) is t2 (0.1 to 4.0 mm; ¶ [0057]), and a bonding area between the metal layer (13B) and the ceramic board (11) is A2 (unspecified bonding area; ¶ [0135]);

wherein, on a lower surface (bottom of 31 at 43; ¶ [0074]) of the heatsink (40), a position (area of 43) of the lower surface (bottom of 31) of the heat sink (40) is set to be a measuring area (for deformation; ¶ [0018] and [0027]), a maximum length of the measuring area is set to L (unspecified lateral dimension).

A.	Nagase fails to disclose the heat sink (40) formed from an aluminum-impregnated silicon carbide porous body in which aluminum or an aluminum alloy is impregnated in a porous body made of silicon carbide; the thickness t2 is formed to be larger than the thickness t1, and a ratio {(σ2 x t2 x A2) / (σ1 x t1 x A1)} is in a range not less than 1.5 and not more than 15; and wherein, on the lower surface of the heat sink (40), a center position of a bonding surface between the heat sink (40) and the metal layer (13B) is set to be a center of a measuring area, a deformation amount of the heat sink (40) in the measuring area is set to Z (mm), a warp (Z/L2) when heated to 285°C is set to X, and a warp (Z/L2) when cooled to 30°C after heated to 285°C is set to Y, wherein a difference (Y - X) between the warp X and the warp Y is not less than -18.0 x 10-6 (mm1) and not more than 18.0 x 10-6 (mm1).

However,
Kato discloses in FIG. 11 (with references to FIGS. 1, 8 and 9) a power-module substrate (6; ¶ [0064]) with heat-sink (10; ¶ [0064] and [0071]), comprising: a circuit 2 for Comparative Examples 2 and 3 of TABLE 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nagase where the thickness t2 is formed to be larger than the thickness t1, and a ratio {(σ2 x t2 x A2) / (σ1 x t1 x A1)} is in a range not less than 1.5 and not more than 15, as disclosed by Kato, in order to improve the heat dissipation properties of the power module (Kato; ¶ [0038]).

B.	Nagase and Kato fail to disclose the heat sink (40) formed from an aluminum-impregnated silicon carbide porous body in which aluminum or an aluminum alloy is impregnated in a porous body made of silicon carbide; wherein, on the lower surface of the heat sink, a center position of a bonding surface between the heat sink and the metal layer is set to be a center of a measuring area, and a deformation amount 2) when heated to 285°C is set to X, and a warp (Z/L2) when cooled to 30°C after heated to 285°C is set to Y, wherein a difference (Y - X) between the warp X and the warp Y is not less than -18.0 x 10-6 (mm1) and not more than 18.0 x 10-6 (mm1).

However,
Sotaro discloses in FIGS. 1 and 2 (as presented by Oohiraki) a power-module substrate (100) with heat-sink (30), comprising: the heat sink (30; col. 8, lines 4-19) formed from an aluminum-impregnated silicon carbide porous body in which aluminum or an aluminum alloy is impregnated in a porous body made of silicon carbide (AlSiC; col. 14, lines 26-44); and wherein, on a lower surface (bottom plane) of the heatsink (30), a center position (middle) of a bonding surface (30a; col. 8, lines 4-19) between the heat sink (30) and a metal layer (13; col. 8, lines 4-19) is set to be a center (middle) of a measuring area (for deformation; col. 2, line 62 – col. 3, line 13), a maximum length of the measuring area is set to L (mm), a deformation (warp) amount of the heat sink in the measuring area is set to Z (mm), a warp ratio (Z/L) when heated to 280°C is set to X, and a warp ratio (Z/L) when cooled to 25°C after heated to 280°C is set to Y, wherein a difference (Y - X) between the warp X and the warp Y is not less than -0.005 and not more than 0.005 (col. 7, line 55 - col. 8, line 19 and col. 17, line 11 - col. 19, line 31 including TABLE 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nagase and Kato such that the heat sink formed from an aluminum-impregnated silicon carbide porous 

Therefore, when L= 50 mm, Z= 0.25 mm according to the equation Z/L, when the ratio is 0.005 (col. 17, line 11 - col. 19, line 31 including TABLE 1); and the difference (Y - X) between the warp X (Z/L2 at 280°C) and the warp Y (Z/L2 at 25°C) is not less than -18.0 x 10-6 mm-1 (near 0 mm-1) and not more than 18.0 x 10-6 mm-1 (less than 100 x 10-6 mm-1) since the X and Y values correspond over the range of the Z/L ratio of -0.005 to 0.005, it would be expected that the same Z/L relationship and X and y warp characteristics would hold at 30oC after cooling from 285oC and at 285oC as a result of similar and/or approaching ranges (MPEP § 2144.05 I.) and due the structure of Nagase and Kato and Sotaro being substantially identical to the claimed structure (MPEP § 2112.01).

Re claim 3, Nagase and Kato and Sotaro discloses the power-module substrate with heat-sink according to Claim 1, wherein the warp X is not less than -50 x 10-6 mm-1 (greater than -100 x 10-6 mm-1) and not more than 50 x 10-6 (less than 100 x 10-6 mm-1) and the warp Y is not less than -50 x 10-6 mm-1 (greater than -100 x 10-6 mm-1) and not more than 50 x 10-6 mm-1 (less than 100 x 10-6 mm-1) since when L=50 mm (Nagase) and Z/L = -0.005 – 0.005 (Sotaro), the X warp (Z/L2) and the Y warp (Z/L2) are -100 x 10-6 mm-1 <X,Y< 100 x 10-6 mm-1 (see claim 1).


But, fail to disclose wherein a diffusion layer having an intermetallic compound of aluminum and copper is formed between the metal layer (4 of Nagase/13B of Kato) and the heat sink (10 of Nagase/40 of Kato).
However, Sotaro discloses wherein a diffusion layer (of Al and Cu not shown; col. 6, line 64-col. 7, line 9) having an intermetallic compound of aluminum and copper (Al-Cu alloy; col. 12, lines 28-36) is formed between the metal layer (13B of laminate 13) and the heat sink (30).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nagase and Kato such that a diffusion layer having an intermetallic compound of aluminum and copper is formed between the metal layer and the heat sink to replace solder joints susceptible to shifting and joint breakage (Sotaro; col. 12, line 65 – col. 13, line 5). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record.
For the record, the applicant's arguments filed 7/27/2021 against the prior art of record to SOTARO as represented by Oohiraki et al US (10,032,648 B2) failing to disclose the limitations of a center position of a bonding surface between the heat sink and the metal layer is set to be a center of a measuring area, a deformation amount of the heat sink in the measuring area is set to Z (mm), a warp (Z/L2) when heated to 285°C is set to X, and a warp (Z/L2) when cooled to 30°C after heated to 285°C is set to Y, wherein a difference (Y - X) between the warp X and the warp Y is not less than -18.0 x 10-6 (mm1) and not more than 18.0 x 10-6 (mm1) since there is no teaching of the circuit layer and the metal layer both made of copper or a copper alloy are considered moot since each of the prior art references to Nagase and Kato disclose circuit layers and metal layers both made of copper or a copper alloy.
In the current rejection of claim 1, the teachings of Sotaro (e.g. temperatures and warp magnitudes/ratios) are combined with Nagase and Kato such that the above limitations in question are rendered obvious as a result of similar and/or approaching ranges (MPEP § 2144.05 I.) and due the structure of Nagase and Kato and Sotaro being substantially identical to the claimed structure (MPEP § 2112.01) as discussed above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892